Citation Nr: 1619890	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-11 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for asbestos lung disease since April 7, 2010.

2. Entitlement to a total rating due to individual unemployability caused by service-connected disabilities prior to March 28, 2010.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to July 1959 and July 1960 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012 and May 2013, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

As to the issue of entitlement to an evaluation in excess of 30 percent for asbestos lung disease since April 7, 2010, the remand directives were not completed and the claim must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to November 9, 2009, the appellant did not meet the schedular requirements for a total disability evaluation based on individual unemployability due to service connected disorders and he was working full time until December 3, 2009. 

2.  Resolving reasonable doubt in the Veteran's favor, between December 3, 2009 and March 27, 2010, the Veteran was unemployable as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to December 3, 2009 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2015).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders between December 3, 2009 and March 28, 2010 were met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders for the period prior to March 28, 2010.  VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a)  is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

In this case, the appellant's service connected posttraumatic stress disorder, asbestos lung disease, tinnitus, diabetes, and bilateral hearing loss had a combined evaluation of 40 percent from September 11, 2009.  Effective November 9, 2009, the appellant was service connected for ischemic heart disease, and his combined evaluation was increased to 80 percent effective that date.  Hence, because the appellant did not have at least one service connected disability rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent prior to November 9, 2009, as a matter of law he did not meet the schedular requirement for a total disability evaluation based on individual unemployability due to service connected disorders prior to November 9, 2009.  Therefore, prior to November 9, 2009 entitlement to individual unemployability benefits for that period may only be granted on an extraschedular basis.  38 C.F.R. §§ 3.321, 4.16.

With regard to whether this case should be referred to the Director of the VA Compensation Service to address the possibility of assigning an extraschedular rating, the evidence shows that prior to November 9, 2009, the appellant was working as a robot cell operator.  There is no evidence that the income the appellant derived from that job was below the poverty threshold, or that this work was performed in a sheltered workshop.  As such, given that the appellant was working full time prior to November 9, 2009, there is no basis to refer this case for consideration of an extraschedular rating.  

Looking then to the period between November 9, 2009 and March 28, 2010, in a report received by VA on December 11, 2009, Edwin W. Hoeper, M.D., wrote that postservice the appellant worked as a forklift operator, and for the prior two years he had worked as a robotic cell operator.  Dr. Hoeper noted that the appellant's disorders included chronic posttraumatic stress, a dysthymic disorder, hearing loss, and tinnitus.  He noted that the appellant was suffering from nightmares three to four times per month, twice weekly flashbacks, panic attacks three times a week, intrusive thoughts, difficulty socializing, and a severely impaired memory.  Dr. Hoeper assigned a global assessment of functioning score of 40, and opined that the appellant was severely compromised in his ability to sustain work relationships and that the Veteran was unemployable. 

In February 2010, a VA examiner noted that the appellant had stopped working on December 3, 3009 because "his reflexes were not as good as they used to be."  Despite this comment, and despite the facts that this VA examiner assigned a global assessment of functioning score of 50, noted that the claimant was not contending that he was unemployable, and that the appellant had been working despite his psychiatric symptoms, the VA examination focused on the impact of posttraumatic stress disorder.  The February 2010 examination offered no discussion concerning the impact of, e.g., the Veteran's ischemic heart disease, which has been evaluated at least 60 percent disabling since November 9, 2009.  

Accordingly, in light of the totality of the record the Board will find that the evidence is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the criteria for a total disability evaluation based on individual unemployability due to service connected disorders are satisfied as of the date the Veteran discontinued working on December 3, 2009.  See 38 U.S.C.A. § 5107. 


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to December 3, 2009 is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from December 3, 2009 to March 27, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.



REMAND

The Board's May 2013 remand directed the AOJ to provide the Veteran with a VA pulmonary medical examination for his asbestos lung disease.  The Board directed that all indicated tests and studies must be performed, including pulmonary function test studies with all values required under Diagnostic Code 6833 reported.  In particular the Board requested that the results of diffusion capacity of the lung for carbon monoxide by single breath method tests be performed, or if unobtainable, the reasoning why such results were unobtainable should be explained.  Further, the record shows that exercise capacity testing was not performed, and there was no explanation for the failure to perform the test.  The results of these tests are necessary to determine whether the Veteran is entitled to a 60 percent disability rating. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate any outstanding treatment records for the Veteran's asbestos lung disease since May 2013.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Then schedule the Veteran for a VA pulmonary examination to evaluate the nature and severity of his asbestos lung disease.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability. All indicated tests and studies must be performed, including pulmonary function test studies and exercise capacity function testing with all values required under Diagnostic Code 6833 reported.  A complete rationale for any opinions expressed must be provided. 

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


